          Case 21-50337-SCS                      Doc 32          Filed 06/11/21 Entered 06/11/21 09:51:05                                      Desc Main
                                                                Document      Page 1 of 4


  Debtor 1                    Donna                                  Darnley
                            First Name           Middle Name        Last Name                              Check if this is:
  Debtor 2                                                                                                 OAn amended filing
  (Spouse , if filing)      First Name           Middle Name        Last Name                              0     A supplement showing postpetition
                                                                                                                 chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                      Eastern District of Virginia

  Case number                                                                                                    MM/DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct infonnation. If more
space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number (if known). Answer every question.

             Describe Your Household

 1.   Is this a joint case?

      5lJ No. Go to line 2.
      0   Yes. Does Debtor 2 live in a separate household?
                   □ No
                   OYes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.   Do you have dependents?                5lJNo
      Do not list Debtor 1 and                                                     Dependent's relationship to         Dependent's        Does dependent live
                                             0   Yes. Fill out this information
                                                                                   Debtor 1 or Debtor 2                age                with you?
      Debtor 2.                                  for each
      Do not state the dependents'               dependent. ...... ..... .. .
      names.                                                                                                                               ONo. OYes.

                                                                                                                                           ONo. OYes.

                                                                                                                                           ONo. OYes.

                                                                                                                                           ONo. Oves.

                                                                                                                                           ONo. OYes.

 3.   Do your expenses include                5lJNo
      expenses of people other than           Oves
      yourself and your dependents?


              Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this fonn as a supplement in a Chapter 13 case to report expenses as
 of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the fonn and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                             Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Fonn 1061.)

 4.   The rental or home ownership expenses for your residence. Include first mortgage payments and any
                                                                                                                          4.                    $1,200.00
      rent for the ground or lot.


      If not included in line 4:
                                                                                                                          4a.                        $0.00
      4a. Real estate taxes
                                                                                                                          4b.                        $0.00
      4b. Property, homeowner's, or renter's insurance
                                                                                                                          4c.                        $0.00
      4c. Home maintenance, repair, and upkeep expenses
                                                                                                                          4d.                        $0.00
      4d . Homeowner's association or condominium dues




Official Form 106J                                                             Schedule J: Your Expenses                                                       page 1
       Case 21-50337-SCS                        Doc 32        Filed 06/11/21 Entered 06/11/21 09:51:05                          Desc Main
                                                             Document      Page 2 of 4
Debtor 1             Donna                                       Darnley                                 Case number (if known) _ _ _ _ _ _ _ _ __
                     First Name             Middle Name          Last Name

                                                                                                                       Your expenses


5.     Additional mortgage payments for your residence, such as home equity loans                              5.                       $0.00

6.     Utilities:
       6a. Electricity, heat, natural gas                                                                                          $350.00
                                                                                                               6a.
       6b. Water, sewer, garbage collection                                                                    6b.                      $0.00
       6c. Telephone , cell phone, Internet, satellite, and cable services                                     6c.                     $55.00

       6d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                6d.                      $0.00

7.     Food and housekeeping supplies                                                                          7.                  $125.00

8.     Childcare and children's education costs                                                                8.                       $0.00

9.     Clothing, laundry, and dry cleaning                                                                     9.                       $0.00

 10.   Personal care products and services                                                                     10.                      $0.00

 11.   Medical and dental expenses                                                                             11 .                     $0.00

 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                            12.                     $10.00

 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                      $0.00

 14.   Charitable contributions and religious donations                                                        14.                      $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.
                                                                                                                                        $0 .00
       15a. Life insurance                                                                                     15a.
       15b. Health insurance                                                                                   15b.                     $0.00

       15c. Vehicle insurance                                                                                  15c.                    $67 .00

       15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             15d.                     $0.00

 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   16.                      $0.00

 17. Installment or lease payments:
                                                                                                               17a.                     $0.00
       17a. Car payments for Vehicle 1
                                                                                                               17b.                     $0.00
       17b. Car payments for Vehicle 2
                                                                                                               17c.                     $0.00
       17c. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                               17d.                     $0.00
       17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __

 18.   Your payments of alimony, maintenance, and support that you did not report as deducted
       from your pay on line 5, Schedule I, Your Income (Official Form 1061).                                  18.                      $0.00

 19.   other payments you make to support others who do not live with you.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   19.                      $0.00

 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                        20a.                     $0.00
       20b. Real estate taxes                                                                                  20b.                     $0.00
       20c. Property, homeowner's, or renter's insurance                                                       20c.                     $0.00
       20d. Maintenance, repair, and upkeep expenses                                                           20d.                     $0.00
       20e. Homeowner's association or condominium dues                                                        20e.                $125.00




Official Form 106J                                                           Schedule J: Your Expenses                                           page 2
       Case 21-50337-SCS                    Doc 32         Filed 06/11/21 Entered 06/11/21 09:51:05                             Desc Main
                                                          Document      Page 3 of 4
 Debtor 1            Donna                                    Darnley                                     Case number (if known) _ _ _ _ _ _ _ _ __
                     First Name         Middle Name           Last Name


 21.   Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  21 .    +               $0.00

 22.   Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                            22a.                $1 ,932.00

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                    22b.                    $0 .00

       22c. Add line 22a and 22b. The result is your monthly expenses.                                         22c.                $1 ,932.00


 23.   Calculate your monthly net income.

       23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a.               $1,450.00

       23b. Copy your monthly expenses from line 22c above.                                                    23b.                $1,932.00

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                             23c.                ($482.00)




 24.   Do you expect an increase or decrease in your expenses within the year after you file this fonn?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       fi1No.
                     None
       Oves.




Official Form 106J                                                       Schedule J: Your Expenses                                              page 3
        Case 21-50337-SCS                    Doc 32          Filed 06/11/21 Entered 06/11/21 09:51:05                                     Desc Main
                                                            Document      Page 4 of 4




  Debtor 1                  Donna                                Darnley
                           First Name        Middle Name        Last Name

  Debtor 2
  (Spouse , if filing)     First Name        Middle Name        Last Name

  United States Bankruptcy Court for the :                 Eastern District of Virginia

  Case number                                                                                                                 liZI   Check if this is an
  (if known)                                                                                                                         amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15
If two married people are filing together, both are equally responsible for supplying correct infonnation.

You must file this fonn whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.




               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?



   O Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                   Signature (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




    X     Isl Donna Darnley
         Donna Darnley, Debtor 1


         Date 0611112021
                 MM/ DD/ YYYY




Official Form 106Dec                                    Declaration About an Individual Debtor's Schedules
